Citation Nr: 9923308	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel






INTRODUCTION

The veteran served on active duty from February 1985 to 
January 1991.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated in May 1995, the RO denied the veteran's claim 
for service connection for hypertension.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The service medical records show several elevated blood 
pressure readings, but there is no clinical evidence of 
hypertension during service.

2. Hypertension was initially documented more than one year 
following the veteran's discharge from service, and there 
is no competent medical evidence linking it to service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records disclose elevated blood pressure 
readings in April 1986, May 1987 and December 1989.  On the 
latter occasion, the appellant was seen for complaints of 
diarrhea.  Blood pressure readings were 138/106 and 140/110.  
The assessments included elevated blood pressure reading.  An 
undated consultation sheet reveals that the veteran had been 
found to have elevated blood pressure during a routine 
medical evaluation.  It was indicated that blood pressure was 
130/80 in February 1990 and 122/70 in June 1990.  There is no 
other indication during service of abnormal blood pressure.  
The report of the discharge examination is not of record.  

Service department medical records reveal that, in July 1992, 
the veteran was found to have slightly elevated blood 
pressure of 158/100 and 140/90 on a routine blood pressure 
check for an unrelated examination.  She reported vague 
light-headedness.  It was noted that she had a history of 
periodic hypertension (for two days), but had never been 
treated with medication.  The assessment was mild 
hypertension.  Borderline hypertension was noted the 
following month.  Additional records show that the veteran 
was seen in January 1993.  It was reported that she was not 
on any medication at that time.  

A five day blood pressure check showed systolic ranging from 
150-160 and diastolic ranging from 100-104.  The assessment 
was hypertension and medication was prescribed.  When she was 
seen in June 1993, the veteran related a history of 
hypertension three years earlier.  Her blood pressure was 
increased for one week and subsequently remained normal 
without medication.  She had been on medication for 
hypertension since January 1993.  The assessment was 
hypertension.  In January 1995, it was stated that 
hypertension was first noted in 1989, but that medication was 
not prescribed until 1992.  

A VA general medical examination was conducted in February 
1996.  The veteran related that hypertension was first 
noticed after she left service.  She stated that during 
service, she had several physical examinations after which 
she would be subjected to a five day blood pressure check, 
but no medication was prescribed at these times.  When she 
went out in the field, occasionally her head would feel bad.  
Serial blood pressure readings were 112/68, 120/80 and 
120/80.  The diagnosis was arterial hypertension, controlled 
on medication.

Statements dated in January 1998 and January 1999 were 
received from a VA physician.  In the more recent statement, 
the physician indicated that the veteran had been treated for 
hypertension since 1989.  He added that her initial therapy 
in 1989 consisted of medication.  He noted that she was 
started on medication while in service.  She continued to 
take medication for hypertension.  The physician noted that 
the veteran was started on antihypertensive medication in 
1989, while in service, and that she was diagnosed with 
hypertension while on active duty.  

Criteria

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  


When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

Where the determinative issue involves the question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, her appeal must fail and there is no 
duty to assist her further in the development of the claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court 
held that a "claim must be accompanied by evidence."  Id. 
at 611.  (emphasis in original).  As will be explained below, 
the veteran has not submitted competent evidence to support 
her claim for service connection.  Thus, the Board finds that 
the claim is not well grounded.  Accordingly, there is no 
duty to assist her in the development of the claim.

A review of the record shows that while the veteran had 
several elevated blood pressure readings during service, 
hypertension was not diagnosed during service.  In fact, the 
last elevated blood pressure was in December 1989, and the 
veteran served for more than one year without any abnormal 
blood pressure readings.  Despite her allegations to the 
contrary, there is no clinical basis on which it may be 
concluded that the veteran had hypertension during service.  
She has acknowledged that medication was not prescribed in 
service.  

In addition, the Board points out that the initial indication 
of elevated blood pressure following the veteran's separation 
from service was in July 1992.  This was more than one year 
after her discharge.  While hypertension was diagnosed at 
that time, medication was not prescribed until January 1993.  
There is no competent medical evidence of record showing that 
hypertension was present during service or within one year 
thereafter.

The Board notes that a VA physician has written that the 
veteran had hypertension in service, and was prescribed 
medication for it while she was on active duty.  This is 
simply not true.  There is no basis in the service medical 
records for this conclusion.  It was apparently based on the 
veteran's unsupported history.  As the Board is not bound to 
accept medical conclusions which are based on a history 
supplied by the veteran, where the history is unsupported by 
the medical evidence, Black v. Brown, 5 Vet. App. 177, 180 
(1993), the Board does not have to accept that portion of the 
diagnoses.  See also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

In this regard, the Board emphasizes that the veteran 
acknowledged in January 1995 that medication was not 
prescribed until 1992.  While even this date is not accurate, 
the fact remains that the service medical records are devoid 
of evidence showing hypertension in service, or that the 
veteran was prescribed medication for hypertension during 
service.  Accordingly, the Board concludes that the veteran 
has not submitted well-grounded claim for service connection 
for hypertension.  

Finally, the mere fact that the veteran had elevated blood 
pressure in service and hypertension was demonstrated 
following service, does not provide the evidentiary showing 
of continuity contemplated by 38 C.F.R. §  3.303(b) that 
would well ground a claim without competent medical evidence 
supporting such a link.  Savage v. Gober, 10 Vet. App. 488 
(1997).

There is no competent medical evidence of record linking the 
veteran's post service reported hypertension to her period of 
service.  In other words, the appellant's claim is predicated 
on her own lay opinion.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the appellant's lay opinion in an 
insufficient basis upon which to find this claim well 
grounded.  Espiritu, King.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground her claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant's claim for service connection for 
hypertension is not well grounded, the doctrine of reasonable 
doubt has no application to her case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hypertension, the 
appeal  is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

